Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
		
Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 


Claim Rejection- 35 USC § 101
6.	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 7 defines “a computer program for detecting a vehicle…”. However the means to implement the system may be regarded as software per se. The claims are not tangibly embodied on any sort of physical medium and do not define structural and functional descriptive material used in interrelationship between the computer software and the hardware like a memory and processor (i.e., “When functional descriptive material is recorded on some non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the  descriptive material to be realized”). Thus, the claims directed to software per se and are non-statutory subject matter. Appropriate correction is required.


Claim Rejection- 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 6 & 7 are rejected under 35 USC 102 as being clearly anticipated by Wierich (Pub No. US 2014/0139676).
Regarding claim 2, Wierich discloses a vehicle detection device configured to detect from an acquired image whether a predetermined part of an outer shape of a vehicle in a question (Fig. 3: Image showing vehicle part-20 is hidden by another vehicle-18) & (Para. 23: front vehicle is hidden by another vehicle behind it); estimate the outer shape of the vehicle in question when assuming that the vehicle in question as a whole is not hidden, based on position of part of the outer shape of the vehicle in question hidden by the other vehicle (Fig. 3: Vehicle part-20 is hidden by another vehicle-18. The whole vehicle-20 is not hidden) & (Para. 23: Estimate the outer shape of the vehicle in question); when it is detected that the predetermined part of the outer shape of the vehicle in question is hidden and detect the position and/or size of the vehicle in question based on estimated outer shape (Fig. 3-4: Vehicle part-20 is hidden by another vehicle-18) & (Para. 23: Hidden vehicle shape determined based on estimated shape).
Regarding claim 6, Claim 6 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 7, Claim 7 corresponds to claim 1 and is analyzed accordingly.


Claim Rejection- 35 USC § 103 
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wierich (Pub No. US 2014/0139676) and further in view of NPL (SSD: Single Short MultiBox Detector). 
Regarding claim 3, Wierich discloses the vehicle detection device according configured to estimate the outer shape of the vehicle in question at a time assuming that the vehicle in (Para. 23: Detect a position/size of the vehicle based on the partial part while the other parts are hidden by using an image).
Wierich is silent regarding estimate the outer shape of the object by using a past image which was acquired before that image and in which the outer shape of the object in question was not hidden by another object.
In a similar field of endeavor, NPL discloses estimate the outer shape of the object by using a past image which was acquired before that image and in which the outer shape of the object in question was not hidden by another object (Fig. 1: Estimate the outer shape of the object by using a past image and outer shape of the object in question was not hidden) & (Para. 2.1: Convolutional predictors for detection).
At the time of filling, it would have been obvious to use object shape to determine and perceive the object to detect positon and shape of the object. 
Regarding claim 4, Wierich discloses a vehicle detection device estimate the outer shape of the vehicle based on position of part of the outer shape of the vehicle in question hidden by the other vehicle and the vehicle detection device is configured to judge that the predetermined part of the outer shape of the vehicle in question is hidden by another vehicle shown in the image (Fig. 3: Vehicle part-20 is hidden by another vehicle-18. Vehicle estimating based on the viewable part) & (Para. 23)
Wierich is silent regarding when dividing the outer lines of a shape circumscribing the object in question shown in the image into a plurality of portions, one divided portion as a whole is positioned inside a shape circumscribing the other object or on the outer lines of that shape.  
image into a plurality of portions), one divided portion as a whole is positioned inside a shape circumscribing the other object or on the outer lines of that shape (Fig. 1 & Para. 2.1: Detection the predetermined part of the outer shape of the object & Page. 5: Choosing scales and aspect ratios).  
At the time of filling, it would have been obvious to use object shape to determine and perceive the object to detect positon and shape of the object. 
Regarding claim 5, Wierich discloses configured to input the image which is learned in advance so as to output whether the predetermined part of the outer shape of the object in question is hidden by another object shown in the image when the image is input, and detect if the predetermined part of the outer shape of the object in question is hidden by another object (Para. 23: Determine the size and the shape of the partial object based on the partial image) & (Fig. 3-4).
Wierich is silent regarding input the image in a neural network. NPL discloses input the image in a neural network (Abstract: Detecting objects in images using a single deep neural network).
At the time of filling, it would have been obvious to use neural network to determine and detect the shape of an object. 





CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you 

/MD K TALUKDER/            Primary Examiner, Art Unit 2648